DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 and 12/23/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 30-32 and 39-40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Graham et al (Pub No.: 20070052724).
 	As to independent claim 21, Graham discloses a computer-implemented method of controlling image annotation (intended use, given no weight) (method of navigating along a hollow tubular object – see [p][0001]), using at least one computer system, the method comprising using a processor (104 –see Fig 10) for: generating, by the at least one computer system, a plurality of image segmentations of anatomic features identified within a digital representation of image data (note that the navigation instead comprises a series or segments in a lumen – see [p][0054]); generating one or more groups of image segmentations, a given group of the one or more groups comprising one or more image segmentations among the generated plurality of image segmentations (note that the set is made up of a series of rays which are pass through voxel which are added up – see [p][0052]); determining, by the at least one computer system, a representative segmentation for the given group of the one or more groups, the representative segmentation being determined as a segmentation among the one or more image segmentations of the given group closest to an average segmentation of the one or more image segmentations of the given group (note that the average ray length for each group is calculated, and the group having the longest average length is selected – see [p][0054]); and presenting, by the at least one computer system, the representative segmentation of the given group of the one or more groups for selection (note that the entire volume which is generated by the rays is view on displayed to the user – see [p][0047]) or correction by a user.



 	As to claim 23, Graham teaches the computer-implemented method, further comprising: determining, by the at least one computer system, one or more associations between members of a set of image segmentations of the plurality of image segmentations (see [p][0030]), wherein the given group comprising the one or more image segmentations is generated based on the determined one or more associations (see [p][0030]).

 	As to claim 24, Graham teaches the computer-implemented method, wherein the digital representation of image data is acquired electronically via a network (note that a computer system that implements the invention may usefully be integrated with a Picture Archiving and Communication System (PACS). – see [p][0090]).

 	As to claim 25, Graham teaches the computer-implemented method wherein the representative segmentation identifies anatomic features identified within the image data (for e.g. a lumen in the body – see [p][0046]).



 	As to claim 30, Graham teaches the computer-implemented method, wherein the image data is a portion of a body organ (for e.g. a lumen in the body – see [p][0046]).

	As to claim 31, this claim differs from claim 1 only in that claim 1 is method whereas claim 31 is a system and a data storage device storing instructions and a processor are additively recited. Graham discloses a system including a data storage device (108 – see Fig 10) storing instructions and a processor (a local processor – see [p][0091]).

 	Claim 32 is a corresponding to a system claim to a method of claim 22, and the analysis rejecting a claim 22 is equally applicable for this claim.

 	As to claim 39, this claim differs from claim 1 only in that claim 1 is method whereas claim 39 is a non-transitory computer-readable medium and a computer system containing computer-executable programming instructions are additively recited. Graham discloses a non-transitory computer-readable medium including a computer system containing computer-executable programming instructions (software may be 

 	Claim 40 is a corresponding to a non-transitory computer readable medium
claim to a method of claim 22, and the analysis rejecting a claim 22 is equally applicable for this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (Pub No.: 20070052724) in view of Rousson et al (Pub No.: 20070253611).
As to claim 27,  Graham does not expressly disclose the computer-implemented method, wherein each of the one or more associations between members of the set of image segmentations is determined by computing a dice coefficient.
 	Rousson discloses a method for segmentation of digital image data wherein each of the one or more associations between members of the set of image segmentations is determined by computing a dice coefficient (see [p][0034]).
 	Graham and Rousson are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the method for segmentation of digital image of Rousson into the method of Graham in order perform similarity matches between  different groups so that the best group can be chosen (see [p][0028]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 36 is a corresponding to a system claim to a method of claim 27, and the analysis rejecting a claim 27 is equally applicable for this claim.

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (Pub No.: 20070052724) in view of Yang et al (Automatic centerline extraction of coronary arteries in coronary computed tomographic angiography).
 	As to claim 28,  Graham does not expressly disclose the computer-implemented method, wherein generating the one or more groups of image segmentations includes generating the one or more groups of image segmentations via a cluster algorithm.

 	Graham and Yang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a center line extraction method of Yang into the method of Graham in order to cluster the rays oriented in the same local direction into M groups thus quantify the distribution of the rays, connected component labeling on the sphere (see section Improved Frangi’s Vesselness Filter, [p][003]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 37 is a corresponding to a system claim to a method of claim 28, and the analysis rejecting a claim 28 is equally applicable for this claim.

Claims 29  and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (Pub No.: 20070052724) in view of Sun et al (Pub No.: 20060239554)
 	As to claim 29,  Graham does not expressly disclose the computer-implemented method, wherein the cluster algorithm includes spectral partitioning and isoperimetric portioning.

 	Graham and Sun are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the method for determining viewing direction of Sun into the method of Graham in order delineate difference regions of the image using a mask and reducing the size of the mask until the regions are differentiated (see [p][0015]). 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 38 is a corresponding to a system claim to a method of claim 29, and the analysis rejecting a claim 38 is equally applicable for this claim.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ismalon et al (Pub No.: 20080091670) discloses a SEARCH PHRASE REFINEMENT BY SEARCH TERM REPLACEMENT.

Reicher et al et al (Pub No.: 20180060533) discloses an AUTOMATED ANATOMICALLY-BASED REPORTING OF MEDICAL IMAGES VIA IMAGE ANNOTATION


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        April 21, 2021